Citation Nr: 1104796	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected 
right knee disorder.  

2.  Entitlement to a compensable rating for a service-connected 
left knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1997 to February 2002.                   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's most recent VA compensation examination for his 
service-connected bilateral knee disorder occurred approximately 
4 years ago in February 2007.  Based on the Veteran's December 
2010 testimony that his knee disorders have worsened, the Board 
finds an additional examination necessary.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment 
of the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination). 

Moreover, VA compensation examination into the Veteran's service 
connection claim for a bilateral foot/ankle disorder has not been 
conducted.  As the Veteran's service treatment records indicate a 
possible foot/ankle disorder during service, the Board finds an 
examination for this claim warranted as well.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to 
assist veterans, pursuant to the VCAA, includes the duty to 
obtain a medical examination and/or opinion when necessary to 
make a decision on a claim).  

The record indicates that the RO offered the Veteran VA 
compensation examination in January 2009, and that the Veteran 
failed to report to those examinations.  However, the record is 
not clear that the Veteran was properly notified of those 
scheduled examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his knee disorders, 
and the nature, severity, and etiology of 
any current foot/ankle disorder.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  If the examiner finds a current 
foot/ankle disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the Veteran's 
current foot/ankle disorder is 
attributable to his service.  Any 
conclusion reached should be supported by 
a rationale.

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s).  An appropriate period of 
time should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


